Filed 6/21/22 P. v. Whitfield CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F081609
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. SC076688A)
                    v.

 TIMOTHY LEON WHITFIELD,                                                                  OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Michael G.
Bush, Judge.
         Jan B. Norman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-
                                                INTRODUCTION
         In 1999, a jury convicted defendant Timothy Leon Whitfield, in relevant part, of
second degree murder and found true allegations he personally used a firearm during the

         * Before Levy, Acting P. J., Peña, J. and Snauffer, J.
commission of the murder in violation of Penal Code section 12022.5, subdivision (a)
and he personally and intentionally discharged a firearm which proximately caused great
bodily injury or death to another person, not an accomplice, during the commission of the
murder in violation of section 12022.53, subdivision (d). (Undesignated statutory
references are to the Penal Code.)
       In 2019, defendant filed a petition for resentencing pursuant to section 1170.95 in
which he asserted he could not now be convicted of first or second degree murder
because of changes made to sections 188 and 189, effective January 1, 2019. The trial
court denied the petition based on its conclusion defendant was convicted of second
degree murder as the actual killer.
       On appeal, appointed counsel for defendant asked this court to review the record
to determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) Defendant filed a supplemental brief. We affirm.
                                      BACKGROUND
       In 1999, a jury found defendant not guilty of first degree murder, but guilty of
second degree murder (§ 187, subd. (a); count 1) and found true allegations he personally
used a firearm during the commission of the murder in violation of section 12022.5,
subdivision (a); he personally and intentionally discharged a firearm which proximately
caused great bodily injury or death to another person, not an accomplice, during the
commission of the murder in violation of section 12022.53, subdivision (d); and that he
committed the murder for the benefit of, at the direction of, or in association with a
criminal street gang in violation of section 186.22, subdivision (b). 1 The court sentenced


       1 The jury also convicted defendant of willfully and unlawfully carrying a concealed
handgun in a vehicle (former § 12025, subd. (a)(1); count 2), willfully and unlawfully carrying a
loaded firearm while being an active gang member (former § 12031, subd. (a)(2)(C); count 3),
and willfully and unlawfully owning or having in his possession or under his custody or control a
firearm (former § 12021, subd. (a)(1); count 4), and the jury and court found true various related
enhancement allegations as well as enhancements related to defendant’s prior convictions.


                                                2.
defendant to 15 years to life on count 1, plus 25 years to life for the section 12022.53,
subdivision (d) firearm enhancement, and an additional year for a prior prison
enhancement pursuant to section 667.5, former subdivision (b).2 The court stayed the
sentences on the remaining counts and enhancements.
       In April 2019, defendant filed a form petition for resentencing pursuant to section
1170.95 in which he checked a box alleging he could not now be convicted of first or
second degree murder because of changes made to sections 188 and 189, effective
January 1, 2019. He also checked a box requesting the appointment of counsel during the
petitioning process. The court appointed counsel to represent defendant.
       The People filed an opposition to defendant’s petition in which they discussed the
facts of the case without citing to the record. They alleged defendant punched the victim
in a market after the victim said, “‘Hey! How’s it going?’” Then, after the victim
walked outside, a fight ensued between him, defendant, and a second individual who was
with defendant. They alleged that “[d]uring the fight, the [defendant] pulled out a gun
and shot [the victim] in the chest, killing him.” They emphasized the jury found true
allegations defendant personally used a firearm in the commission of murder (§ 12022.5)
and he personally used a firearm in the commission of murder “causing death”
(§ 12022.53, subd. (d)). They argued defendant was not entitled to relief because his
conviction was not predicated on a felony-murder theory. Rather, the jury “expressly
found it to be true that [defendant] personally discharged a firearm when he murdered
[the victim],” so section 1170.95 did not apply They also argued Senate Bill No. 1437
(2017–2018 Reg. Sess.) (Senate Bill 1437), pursuant to which section 1170.95 was
enacted, was unconstitutional.




       2 Judgment on the two-year gang enhancement to count 1 was originally imposed but then
later vacated.


                                             3.
       In his reply, defendant denied he was the actual killer and asserted he could not
now be convicted of second degree murder under the theory that the death occurred as a
natural and probable consequence of the assault on the victim. He moved to strike the
facts alleged in the People’s response because no reference was made to the record to
support them. He further contended there was no basis in the record for the court to
conclude, as a matter of law, he was ineligible for relief. He argued, “[w]ithout access to
the trial transcript, it is impossible to ascertain what theories were advanced at the trial by
the prosecution or the defense, nor is it possible to know what theory of murder the jury
relied on to reach its verdict of the lesser included offense of second degree murder.” He
further alleged, “the jury instructions show that there must have been an argument
regarding the legal theory of natural and probable consequences which could only
support a verdict of second-degree murder, not first-degree murder.” In support,
defendant alleged the jury was instructed with CALJIC No. 8.31 regarding second degree
murder resulting from an unlawful act dangerous to life and CALJIC No. 8.46 which
defines “due caution and circumspection,” a phrase used in CALJIC No. 8.45 to define
involuntary manslaughter. He argued “[t]hose jury instructions relate to the legal theory
of natural and probable consequences of a dangerous, unlawful act which resulted in
death.” He also noted there was no dispute felony murder was not argued nor was the
jury instructed on that theory in this case.
       Following multiple continuances, in August 2020, the court held a hearing on the
petition. The court noted the hearing was to determine whether a prima facie showing
had been made. The court acknowledged the People alleged defendant was the actual
killer, to which the prosecutor responded, “He was.” Though the People did not provide
the court documents from the record, the court denied defendant’s petition based on
defense counsel’s representation she did not disagree with the contention that defendant
was the actual killer:



                                               4.
               “THE COURT: What I need to know is—what I don’t have is—do
        you have a copy of the appellate opinion, or something I can rely upon for
        the record.

                “[PROSECUTOR ]: I don’t. I don’t with me. I could obtain one
        easily, Your Honor.

                “THE COURT: I need to at least have on the record what I looked at.

                “[Defense counsel], do you disagree with the statement of facts
        that’s put forth by [the prosecutor], specifically …, ‘During the fight,
        [defendant] pulled out a gun and shot [the victim] in the chest, killing him’?

                “[DEFENSE COUNSEL]: No, Your Honor.

                “THE COURT: You don’t disagree with that?

                “[DEFENSE COUNSEL]: No.

               “THE COURT: Given that record, I’m going to accept that as
        [defense counsel] as an officer of the court not objecting [defendant] was
        the actual killer therefore he has not made a prima facie case, and it is
        denied.”
        Defense counsel then asked the court whether it would like a copy of the appellate
opinion because she could send it, but the court responded, “No. I will consider that as
part of the record, but since you both agree that’s the facts, I don’t need to get it and read
it. You agree that’s what factually happened, I’ll accept that and—okay.” Accordingly,
the court denied defendant’s petition, and defendant now appeals the denial.
                                       DISCUSSION
        We appointed counsel, who filed an opening brief pursuant to Wende, supra, 25
Cal.3d 436, requesting independent review of the record for arguable issues. Appellate
counsel notified defendant that she was filing a Wende brief and informed defendant he
had 30 days from the filing of the brief to submit any claims, arguments, or issues that he
wished our court to review. Our court also sent defendant a letter notifying him he could
submit a letter stating any grounds on appeal he wanted our court to hear. He filed a
letter brief.


                                              5.
1.     Defendant’s Supplemental Brief
       In his brief, defendant asserts “the fact [he] was convicted as the shooter does not
exclude [him from relief] as a matter of law.” He contends the exclusionary criteria of
section 189, subdivision (e) does not apply because he never alleged he was convicted
under a felony-murder theory. He argues the jury could have relied on the now invalid
natural and probable consequences theory in convicting him of second degree murder
even if he was the actual killer.3 Specifically, he argues, the jury could have convicted
him of second degree murder by finding he had “committed an assault on [the victim],
the natural and probable consequences of which lead [sic] to his death.” He contends the
court instructed the jury on that theory, and it could no longer be used to support his
murder conviction. He also argues the most he could have been guilty of was
manslaughter under CALJIC No. 8.43, because the crime happened in the heat of
passion, “there was no cooling period,” and he was acting under the direct and immediate
influence of the quarrel or heat of passion.
2.     Senate Bill 1437 and Senate Bill 775
       On September 30, 2018, the Governor signed Senate Bill 1437, which became
effective on January 1, 2019. It amends section 188, which defines malice, and section
189, which defines the degrees of murder to address felony-murder liability. (Stats.
2018, ch. 1015, §§ 2–3.)
       As a result of these changes, section 188 now provides, “[e]xcept as stated in
subdivision (e) of Section 189, in order to be convicted of murder, a principal in a crime
shall act with malice aforethought. Malice shall not be imputed to a person based solely
on his or her participation in a crime.” (§ 188, subd. (a)(3), italics added.) The change
reflects the Legislature’s intent that “[a] person’s culpability for murder must be premised


       3 Defendant asks us to “take notice into account the facts of the crime of con viction on
this case,” but he does not specifically refer to a document or record of which he requests judicial
notice.


                                                 6.
upon that person’s own actions and subjective mens rea.” (Stats. 2018, ch. 1015, § 1,
subd. (g).)
       Additionally, section 189 previously stated: “All murder … which is committed
in the perpetration of, or attempt to perpetrate, arson, rape, carjacking, robbery, burglary,
mayhem, kidnapping, train wrecking, or any act punishable under Section 206, 286, 288,
288a, or 289, or any murder which is perpetrated by means of discharging a firearm from
a motor vehicle, intentionally at another person outside of the vehicle with the intent to
inflict death, is murder of the first degree.” Senate Bill 1437 amended section 189, in
part, by adding subdivision (e), which provides:

       “A participant in the perpetration or attempted perpetration of a felony
       listed in subdivision (a) in which a death occurs is liable for murder only if
       one of the following is proven: [¶] (1) The person was the actual killer.
       [¶] (2) The person was not the actual killer, but, with the intent to kill,
       aided, abetted, counseled, commanded, induced, solicited, requested, or
       assisted the actual killer in the commission of murder in the first degree.
       [¶] (3) The person was a major participant in the underlying felony and
       acted with reckless indifference to human life, as described in subdivision
       (d) of Section 190.2.”
       The legislation also added section 1170.95, which provides a procedure by which
defendants whose cases are final can seek retroactive relief if the changes in the law
affect their previously sustained convictions. (Stats. 2018, ch. 1015, § 4.) Initially,
section 1170.95 permitted those “convicted of felony murder or murder under a natural
and probable consequences theory [to] file a petition with the court that sentenced the
petitioner to have the petitioner’s murder conviction vacated and to be resentenced on
any remaining counts ….” (Stats. 2018, ch. 1015, § 4, subd. (a).)
       In Senate Bill No. 775 (2021–2022 Reg. Sess.) (Senate Bill 775), effective
January 1, 2022, the Legislature amended the language of section 1170.95 to expand the
scope of the petitioning procedure to defendants convicted of attempted murder or




                                              7.
manslaughter under a now prohibited theory. (See § 1170.95, subd. (a).) The legislation
also clarified some of the procedural requirements in the statute.
        Pursuant to amended section 1170.95, upon receiving a petition, if the petitioner
has requested counsel, the court must appoint counsel to represent the petitioner.
(§ 1170.95, subd. (b)(3).) “After the parties have had an opportunity to submit briefings,
the court shall hold a hearing to determine whether the petitioner has made a prima facie
case for relief.” (§ 1170.95, subd. (c).) If the petitioner has made such a prima facie
showing that the petitioner is entitled to relief, the court “shall issue an order to show
cause.” (Ibid.) “If the court declines to make an order to show cause, it shall provide a
statement fully setting forth its reasons for doing so.” (Ibid.)
        In People v. Lewis (2021) 11 Cal.5th 952, the California Supreme Court stated the
trial court may rely on the record of conviction in determining whether a defendant has
made a prima facie showing of entitlement to relief. (Id. at p. 971 [“The record of
conviction will necessarily inform the trial court’s prima facie inquiry under section
1170.95, allowing the court to distinguish petitions with potential merit from those that
are clearly meritless”].) “‘[I]f the record, including the court’s own documents,
“contain[s] facts refuting the allegations made in the petition,” then “the court is justified
in making a credibility determination adverse to the petitioner.”’ [Citations.]” (Ibid.) To
demonstrate prejudice from the denial of a section 1170.95 petition before the issuance of
an order to show cause, the petitioner must show it is reasonably probable that, absent
error, his or her petition would not have been summarily denied without an evidentiary
hearing. (Lewis, supra, at pp. 972–974; see People v. Watson (1956) 46 Cal.2d 818,
836.)
3.      Analysis
        Here, the parties agreed below and defendant agrees on appeal that he was
convicted of second degree murder as the actual killer. And, contrary to defendant’s



                                              8.
contention, the undisputed fact he was convicted as the actual killer renders him
ineligible for relief as a matter of law because he was necessarily convicted of murder
based on a still valid theory of express or implied malice. (See Stats. 2018, ch. 1015, § 1,
subd. (f) [Senate Bill 1437 “amend[s] the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with the intent to kill, or was
not a major participant in the underlying felony who acted with reckless indifference to
human life”].) That is, defendant’s liability was not derived from another person’s
actions or mens rea, but based on his own. (Cf. People v. McCoy (2001) 25 Cal.4th 1111,
1117 [explaining the “natural and probable consequences doctrine” is a theory of aider
and abettor liability]; People v. Chiu (2014) 59 Cal.4th 155, 165 [“‘By its very nature,
aider and abettor culpability under the natural and probable consequences doctrine is not
premised upon the intention of the aider and abettor to commit the nontarget offense
because the nontarget offense was not intended at all. It imposes vicarious liability for
any offense committed by the direct perpetrator that is a natural and probable
consequence of the target offense’”].) Put differently, that defendant was convicted as
the actual killer establishes the jury convicted defendant of second degree murder under a
theory of malice based upon defendant’s own actions and his own mens rea—not the
malice of another person imputed to him.
       Furthermore, pursuant to Evidence Code section 452, subdivision (d), we take
judicial notice of the record from defendant’s prior appeal, which includes the jury
instructions given at his trial. The jury instructions confirm defendant was convicted of
second degree murder under a still valid theory of malice. The jury was not instructed on
felony murder or the natural and probable consequences doctrine. Indeed, the jury was
not instructed on aiding and abetting principles, nor did the other instructions permit the
jury to otherwise conclude defendant was guilty of murder without finding, beyond a
reasonable doubt, that he personally acted with malice aforethought.

                                              9.
       Rather, the jury was instructed, “Murder of the second degree is the unlawful
killing of a human being with malice aforethought when the perpetrator intended
unlawfully to kill a human being but the evidence is insufficient to establish deliberation
and premeditation.” As defendant acknowledged below, the jury was also instructed on
the concept of implied malice: “Murder of the second degree is also the unlawful killing
of a human being when, one, the killing resulted from an intentional act. Two, the natural
consequences of the act are dangerous to human life. And three, the act was deliberately
performed with knowledge of the danger to and with conscious disregard for human life.
When the killing is the direct result of such an act, it is not necessary to prove that the
defendant intended that the act would result in the death of a human being.” And implied
malice is still a valid theory of murder despite Senate Bill 1437’s amendments to sections
188 and 189. (See People v. Gentile (2020) 10 Cal.5th 830, 850 [“notwithstanding
Senate Bill 1437’s elimination of natural and probable consequences liability for second
degree murder, an aider and abettor who does not expressly intend to aid a killing can
still be convicted of second degree murder if the person knows that his or her conduct
endangers the life of another and acts with conscious disregard for life”]; accord, People
v. Powell (2021) 63 Cal.App.5th 689, 713 [interpreting Gentile to “suggest[] an aider and
abettor can be liable for implied malice murder as a theory independent of the natural and
probable consequences doctrine”].)
       Where, as here, the instructions provide no basis from which the jury could have
convicted defendant based upon a now invalid theory, the record refutes defendant’s
contention he is eligible for relief. (See People v. Daniel (2020) 57 Cal.App.5th 666,
677; People v. Soto (2020) 51 Cal.App.5th 1043, 1055.) And here, the jury was
instructed it could only convict defendant of murder if it found defendant acted with
express or implied malice. Thus, the jury necessarily concluded defendant personally
harbored malice in convicting him of murder because there was no basis for it to convict
defendant under a now invalid theory of liability. Accordingly, he is categorically

                                              10.
ineligible for relief under section 1170.95 as a matter of law. (See Soto, supra, at p. 1055
[ “[T]he jurors were not provided any instruction on which they could have found [the
defendant] guilty of murder under [the natural and probable consequences] doctrine.
Rather, under the instructions, the jury necessarily found [the defendant] culpable for
murder based on his own actions and mental state”]; People v. Coley (2022) 77
Cal.App.5th 539, 548 [affirming denial of § 1170.95 petition on attempted murder
convictions where jurors were not instructed on natural and probable consequences
doctrine].)
       We also reject defendant’s attempt to now challenge the sufficiency of the
evidence to support his second degree murder conviction. “The mere filing of a section
1170.95 petition does not afford the petitioner a new opportunity to raise claims of trial
error or attack the sufficiency of the evidence supporting the jury’s findings.” (People v.
Farfan (2021) 71 Cal.App.5th 942, 947; accord, People v. Allison (2020) 55 Cal.App.5th
449, 461 [“Nothing in the language of section 1170.95 suggests it was intended to
provide redress for allegedly erroneous prior factfinding.… The purpose of section
1170.95 is to give defendants the benefit of amended sections 188 and 189 with respect to
issues not previously determined, not to provide a do-over on factual disputes that have
already been resolved”].)
       Defendant is ineligible for relief under section 1170.95 as a matter of law. Thus,
the court did not err in denying his petition for relief.
       We are satisfied no arguable issues exist and defendant’s counsel has fully
satisfied her responsibilities under Wende, supra, 25 Cal.3d at pages 441–442 and People
v. Kelly (2006) 40 Cal.4th 106, 123–124.
                                       DISPOSITION
       The judgment is affirmed.




                                              11.